—'In an action to recover damages for personal injury, medical expense and loss of services, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered March 31, 1965, upon the court’s dismissal of the complaint at the end of plaintiffs’ case in a jury trial. Judgment reversed on the law and a new trial granted, with costs to plaintiffs to abide the event. No questions of fact have been considered. The plaintiff wife testified that she went shopping for defendant’s wife at the latter’s request; that she entered defendant’s residential premises to deliver her purchases; and that, while leaving therefrom and stepping on a landing, a brick on the landing tipped and she lost her balance and fell, sustaining injuries. In our opinion this testimony was sufficient to raise an issue of fact as to whether the plaintiff wife was a social visitor on defendant’s premises or a business invitee. The complaint should therefore have not been dismissed at the end of plaintiffs’ ease.
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.